DETAILED ACTION
	This Office Action, based on application 17/570,848 filed 7 January 2022, is filed in response to applicant’s amendment and remarks filed 28 June 2022.  Claims 1-23 are currently pending and have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
	Applicant’s remarks, submitted 28 June 2022 in response to the Office Action mailed 28 March 2022, have been fully considered below.
	Claim Objections
	The Office withdraws the previously issued objections in view of applicant’s amendment and remarks.
	Double Patenting
	The Office withdraws the rejections in view of the terminal disclaimer filing.
Claim Rejections under 35 U.S.C. § 102/103
The applicant traverses the prior art rejection to Claims 1, 8, and 15 (Page 12) alleging SONG at Fig 6 merely teaches deleting a file when the file is invalid entirely, while embodiments of the present application teach a memory page is deleted only when all sub-pages thereof have invalid data; otherwise, the memory page is not deleted.  In response, the Office respectfully notes the rejection of record cites ¶[0119] of SONG noting “garbage collection operations {‘erase operation’} may perform an erase operation on a block of memory if all pages of the block contain invalid data” while finding SONG’s ‘block’ analogous to the claimed ‘page’ and SONG’s ‘page’ analogous to the claimed ‘sub-page’.  The Office maintains this teaching meets the alleged deficiency argued by the applicant.  The applicant further alleges “SONG does not teach, suggest or motivate that a page is erased upon invalid data from two files being merged to form the page”.  In response, the Office respectfully notes Claims 1 and 15 are completely silent to the claimed flash memory storing a second file; thus, applicant’s argument are directed to a feature not claimed and irrelevant in the context of Claims 1 and 15.  While Claim 8 does recite the claimed flash memory storing a second file, the rejection of record establishes reasons why a person of ordinary skill in the art would find it obvious in view of the teachings of SONG to store portions of a first file and second file into the same flash erase storage unit.  The Office respectfully notes applicant’s remarks are non-responsive to the reasonings established in the rejection.
 The applicant traverses the prior art rejection to Claims 2, 11, and 16 (Pages 12-13) alleging SONG merely teaches writing state information (WSI) per page and silent regarding WSI per sub-page, while the claims “involve a plurality of pages per block and multiple sub-pages per page, each sub-page has WSI, and an unwrite operation is performed based on the WSI provided to each sub-page”.  While the claims are directed to performing the erase operation based on WSI for pages of blocks in a mapping table or WSI for sub-pages of pages in a management table, the Office respectfully notes (1) the claims may be met by prior art without requiring the management table, and (2) the claims directed to an erase operation of a block and not an unwrite operation as alleged.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant notes Claims 21-23 have been added and are believed to be allowable due to claim dependency on their respective parent claim and in view of SONG being silent regarding WSI for a sub-page.  The Office presents grounds of rejection to the new claims for reasons presented below.
The Office notes the claims are directed to a flash memory comprising different types of logical storage units.  The Office notes the applicant’s exemplary original Claim 1 specified storage units of “region” and “sub-region”, while Claim 1 has now been amended to recite “blocks”, “pages”, and “sub-pages”.  Logical storage units are referred to by many different names in the art including block, sector, page, region, chunk, partition, cluster, unit, word, sub-block, super-block, sub-page, super-page, etc.  Each of these terms are not limited to a particular quantity of storage (e.g. a page may be defined as 1k bits, 4k bits, or more or less depending on how the term is used) and thus may be used interchangeably between different users or applications.  What typically sets each of these terms apart from each other in applications is the relationship each term has with another term and how the term is defined to be used (e.g. Claim 1 is limited to (1) a page includes 2 sub-pages, (2) a block includes 2 pages, and (3) a block is a unit of ‘erase’).   As such, any future renaming the logical storage units and/or altering the hierarchy of the logical storage units will not likely overcome all prior art that would render the claims as being anticipated or rendered obvious.  While the Office notes applicant’s amendment has altered the scope of the claims by renaming the logical storage units (and in some cases altering what the storage unit represents raising new matter and indefiniteness issues), SONG’s ‘block’ is generally analogous to applicant’s claimed ‘page’ and SONG’s ‘page’ is generally analogous to applicant’s claimed ‘sub-page’.

Claim Objections
The following claims are objected to because of the following informalities: 
Claim 4, Line 7: The claim previously recited “all of sub-regions of the second memory region” and was amended to recite “all of pages of the second page”.  The limitation should recite “all of sub-pages of the second page” since the claim establishes that a page comprises ‘sub-pages’ and not ‘pages’.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2, 3, 11-13, 16, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Exemplary Claim 2 (and analogously Claims 11 and 16) was amended to recite “wherein the controller performs the erase operation … and/or based on a management table that contains the writing statement information {WSI} on each sub-page of at least one page of the plurality of pages”.  The Office has fully reviewed applicant’s originally filed specification and fails to find support for the amendment as presented.  The specification provides no indication that the management table containing WSI information on each sub-page provides any basis for performing an erase operation; instead, the specification suggests the mapping table containing WSI information on each page provides the basis for performing the erase operation.  Fig 12 and the accompanied description at [00176] states “In operation S13, an erasing operation in accordance with the mapping table is performed.  That is, when the WSI of the mapping table is in an invalid state, and erasing operation for a corresponding page is performed”.  While Fig 11 illustrates the management table may provide a basis for updating a mapping table containing WSI information on each page, the mapping table alone provides the basis in which a block erase is performed.  Claim 54 of parent application 13/283,866 further highlights that the management table would not provide any basis for performing block erases of the memory, since WSI’s of a page may be marked as invalid while “refraining from making any changes to a TRIM managing table when data corresponding to the first sector address is stored in an entirety of the {page}”; thus, a page may be fully invalidated without individually invalidating each sub-page of the page in the management table.  As such, the Office maintains the amended subject matter introduces new matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim(s) 1-12 and 14-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SONG et al (US PGPub 2010/0217927) in further view of OLBRICH et al (US PGPub 2009/0172263).

With respect to Claim 1, SONG discloses a memory device comprising: 
a flash memory (Fig 1, Flash Memory 2210) including a plurality of pages that include a first 5 page and a second page, each of the plurality of pages including a plurality of sub-pages that include a first sub-page and a second sub-page (Fig 13; ¶[0111] – a flash memory may be organized in which pages are units of memory allocation {a page analogous to a ‘sub-page’} and a block comprises four pages {a block analogous to a ‘page’}); and 
a controller configured to receive from an external device a request to delete a first file stored in the flash memory (¶[0118] – a file deletion operation on a storage device beings by the device receiving address and data to be invalidated for one or more files via an Invalidity Command from a host), and to perform an erase operation in response to the request to delete the first file (¶[0118] – in response to the Invalidity Command, the storage device identifies units of memory corresponding to the command and invalidates them; ¶[0119] – garbage collection operations {‘erase operation’} may perform an erase operation on a block of memory if all pages of the block contain invalid data), 
wherein when a first portion of the first file is stored in the first sub-page of the first page and the second sub-page of the first page does not store invalid data, at least a portion of the first file that is stored in the first page is not erased after the controller performs the erase operation in response to 15the request to delete the first file (¶[0119] – in response to a garbage collection operation {analogous to claimed ‘erase operation’}, a determination as to whether or not all read/write operation units {e.g. pages} in an erase operation unit {e.g. block} contain invalid data, and if so, an erase operation may be performed on the block; if not, the block is not ready for erasure.  If a first page of a first file stored in a block is invalidated and a second page of the block is also invalidated, the garbage collection operation would not erase the block if a third page of the block is not invalid meeting the limitations of the claim).  
SONG may not explicitly disclose a flash memory including a plurality of memory blocks, each of the plurality of blocks including a plurality of pages; and a controller configured to perform and erase operation by a unit of memory block.
However, OLBRICH discloses a flash memory including a plurality of memory blocks, each of the plurality of blocks including a plurality of pages (¶[0193] – flash memories may make use of an additional memory structure of a superblock {analogous to the claimed ‘block’} which comprises multiple blocks {analogous to the claimed ‘page’}; and a controller configured to perform and erase operation by a unit of memory block (¶[0515-0520) – superblocks may be erased; erase counts and valid bits may be maintained by unit of superblock).
SONG and OLBRICH are analogous art because they are from the same field of endeavor of flash memory organization.  At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of SONG and OLBRICH before him or her, to modify the flash memory of SONG to include superblocks as taught by OLBRICH.  A motivation for doing so would have been to enable increased performance of the flash by making it possible to execute the same reading/writing/erasing command on multiple blocks.  Therefore, it would have been obvious to combine SONG and OLBRICH to obtain the invention as specified in the instant claims.

With respect to Claim 158, SONG discloses a memory device comprising: 
a flash memory (Fig 1, Flash Memory 2210) including a plurality of pages that include a first page and a second page, each of the plurality of pages including a plurality of sub-pages that include a first sub-page and a second sub-page (Fig 13; ¶[0111] – a flash memory may be organized in which pages are units of memory allocation {a page analogous to a ‘sub-page’} and a block comprises four pages {a block analogous to a ‘page’}); and 
20a controller configured to receive from an external device a request to delete first data of a first file stored in the flash memory  (¶[0118] – a file deletion operation on a storage device beings by the device receiving address and data to be invalidated for one or more files via an Invalidity Command from a host), and to perform an erase operation in response to the request to delete the first data (¶[0118] – in response to the Invalidity Command, the storage device identifies units of memory corresponding to the command and invalidates them; ¶[0119] – garbage collection operations {‘erase operation’} may perform an erase operation on a block of memory if all pages of the block contain invalid data), 
wherein at least a portion of the first data stored in only a portion of sub-pages of the first page remains stored in the first page after the 25erase operation in response to the request to delete the first data (¶[0119] – in response to a garbage collection operation {analogous to claimed ‘erase operation’}, a determination as to whether or not all read/write operation units {e.g. pages} in an erase operation unit {e.g. block} contain invalid data, and if so, an erase operation may be performed on the block; if not, the block is not ready for erasure.  If a first page of a first file stored in a block is invalidated, the garbage collection operation would not erase the block if a second page of the block is not invalid meeting the limitations of the claim), until all remaining sub-pages of the first page other than the only a portion of sub-pages storing the at least a portion of the first data store at least a portion of second data of one or more second files and then a request to delete the second data is received (¶[0119] – in response to a garbage collection operation {analogous to claimed ‘erase operation’}, a determination as to whether or not all read/write operation units {e.g. pages} in an erase operation unit {e.g. block} contain invalid data, and if so, an erase operation may be performed on the block; if not, the block is not ready for erasure.  If a first page of a first file stored in a block is invalidated and a second page is later invalidated {‘at least a portion of second data’}, the garbage collection operation would be able to erase the block if all pages are invalid meeting the limitations of the claim).
SONG may not explicitly disclose a flash memory including a plurality of memory blocks, each of the plurality of blocks including a plurality of pages; and a controller configured to perform and erase operation by a unit of memory block.
However, OLBRICH discloses a flash memory including a plurality of memory blocks, each of the plurality of blocks including a plurality of pages (¶[0193] – flash memories may make use of an additional memory structure of a superblock {analogous to the claimed ‘block’} which comprises multiple blocks {analogous to the claimed ‘page’}; and a controller configured to perform and erase operation by a unit of memory block (¶[0515-0520) – superblocks may be erased; erase counts and valid bits may be maintained by unit of superblock).
SONG and OLBRICH are analogous art because they are from the same field of endeavor of flash memory organization.  At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of SONG and OLBRICH before him or her, to modify the flash memory of SONG to include superblocks as taught by OLBRICH.  A motivation for doing so would have been to enable increased performance of the flash by making it possible to execute the same reading/writing/erasing command on multiple blocks.  Therefore, it would have been obvious to combine SONG and OLBRICH to obtain the invention as specified in the instant claims.
SONG and OLBRICH may not explicitly disclose each sub-page of the first page stores either the at least a portion 30of the first data or the at least a portion of the second data.  
However, SONG states at ¶[0111] that a flash memory may be organized into erase unit blocks comprising read/write unit pages wherein each page of a block may store valid or invalid data of a file which at least suggests the combination of SONG and OLBRICH’s block that each page of the block may be allocated to either a first file or a second file.  As such, with the suggestions asserted by SONG, it would have been obvious to one of ordinary skill in the art at the time of the invention to have taken into consideration SONG’s explicit teachings and suggestions to have been able to modify the combination of SONG’s explicit teachings and OLBRICH such that each page of the block is allocated to either a first file or a second file with a reasonable expectation of success.  A motivation for doing so would be to optimize the storage of the block such that if a file stored in a block does not consume the entire block, data from another block may occupy the remainder of the space of the block resulting in storage efficiency of the memory.

With respect to Claim 15, SONG discloses a memory device comprising: 
a flash memory (Fig 1, Flash Memory 2210) including a plurality of memory regions that include a first memory region and a second memory region, each of the plurality of memory regions including a plurality of sub-regions that include a first sub-region and a 30second sub-region (Fig 13; ¶[0111] – a flash memory may be organized in which pages are units of memory allocation {a page analogous to a ‘sub-region’} and a block comprises four pages {a block analogous to a ‘memory region’}); and 
a controller configured to receive from an external device a request to delete first data of a first file stored in the flash memory (¶[0118] – a file deletion operation on a storage device beings by the device receiving address and data to be invalidated for one or more files via an Invalidity Command from a host), and to perform an erase operation in response to the request to delete the first data (¶[0118] – in response to the Invalidity Command, the storage device identifies units of memory corresponding to the command and invalidates them; ¶[0119] – garbage collection operations {‘erase operation’} may perform an erase operation on a block of memory if all pages of the block contain invalid data), 
81wherein the first data less than a size of memory region remains stored in the flash memory until the first data is merged with other data to form a TRIM operation aligned to the size of memory region to delete merged data (Fig 36; ¶[0182-0184] – valid sectors of Block 1 and Block 2 may be merged into Block 3 via merging invalidated blocks; Blocks 1 and 2 may then be erased by merge operation; ¶[0214] – when content of data in the storage device is deleted at the host, the host informs the storage device referred to as an invalidity command.  The invalidity command may be referred to as a file delete, TRIM, unwrite, or deletion command). 
SONG may not explicitly disclose a flash memory including a plurality of memory blocks, each of the plurality of blocks including a plurality of memory regions; and a controller configured to perform and erase operation by a unit of memory block.
However, OLBRICH discloses a flash memory including a plurality of memory blocks, each of the plurality of blocks including a plurality of memory regions (¶[0193] – flash memories may make use of an additional memory structure of a superblock {analogous to the claimed ‘block’} which comprises multiple blocks {analogous to the claimed ‘page’}; and a controller configured to perform and erase operation by a unit of memory block (¶[0515-0520) – superblocks may be erased; erase counts and valid bits may be maintained by unit of superblock).
SONG and OLBRICH are analogous art because they are from the same field of endeavor of flash memory organization.  At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of SONG and OLBRICH before him or her, to modify the flash memory of SONG to include superblocks as taught by OLBRICH.  A motivation for doing so would have been to enable increased performance of the flash by making it possible to execute the same reading/writing/erasing command on multiple blocks.  Therefore, it would have been obvious to combine SONG and OLBRICH to obtain the invention as specified in the instant claims.

With respect to Claim 2, the combination of SONG and OLBRICH disclose the memory device of claim 1.
SONG further discloses wherein the controller performs the erase operation based on a mapping table that contains writing statement information on one or more page of the plurality of pages and/or based on a 20management table that contains writing statement information on each sub-page of at least one page of the plurality of pages (¶[0118] – a file deletion operation on a storage device beings by the device receiving address and data to be invalidated for one or more files via an Invalidity Command from a host; an FTL module may update a data structure such as the table of Fig 13 {‘management table’} which illustrates logical address to physical address mappings and a validity indicator {‘write state information’} of each data unit).  

With respect to Claim 3, the combination of SONG and OLBRICH disclose the memory device of claim 2.
SONG further discloses a buffer configured to store the management table and/or the mapping table (Fig 12, Storage Device 5205 comprises Local Memory 5270 {‘buffer’} comprising Table 5285; ¶[0111] – Table 5285 may provide an indication of which pages contain invalid data).  

With respect to Claim 4, the combination of SONG and OLBRICH disclose the memory device of claim 1.
SONG further discloses wherein the controller performs the erase operation, in response to the request to delete the first file (¶[0118] – in response to the Invalidity Command, the storage device identifies units of memory corresponding to the command and invalidates them; ¶[0119] – garbage collection operations {‘erase operation’} may perform an erase operation on a block of memory if all pages of the block contain invalid data).
SONG and OLBRICH may not explicitly disclose when at least a portion of the first file is stored either in all of the plurality of sub-pages of the first page, or in all of one or more remaining sub-pages of the second page, 30and the one or more remaining sub-pages of the second memory region are all of pages of the second page other than at least one sub-page that is designated by one or more previous request to delete.  
However, SONG states at ¶[0111] that a flash memory may be organized into erase unit blocks comprising read/write unit pages wherein each page of a block may store valid or invalid data of a file which at least suggests the combination of SONG and OLBRICH’s block that each page of the block may be allocated to a first file.  As such, with the suggestions asserted by SONG, it would have been obvious to one or ordinary skill in the art at the time of the invention to have taken into consideration SONG’s explicit teachings and suggestions to have been able to modify the combination of SONG’s explicit teachings and OLBRICH such that each page of the block is allocated to a first file with a reasonable expectation of success.  A motivation for doing so would be to optimize the storage of the block such that if file data has a choice to be stored in a single block or over multiple blocks, the file data is stored in the single block resulting in access and deletion efficiency when the data of the block is later accessed or erased.

With respect to Claim 5, the combination of SONG and OLBRICH disclose the memory device of claim 1.
SONG further discloses wherein the controller performs the erase operation at an idle time when there is no request from the external device (¶[0239] – execution of invalidity processing may occur during an idle state).  

With respect to Claim 56, the combination of SONG and OLBRICH disclose the memory device of claim 1.
SONG further discloses wherein in response to the request to delete the first file, only a portion of the first file is erased from the flash memory and a remaining portion of the first file is still stored in the flash memory (¶[0119] – in response to a garbage collection operation {analogous to claimed ‘erase operation’}, a determination as to whether or not all read/write operation units {e.g. pages} in an erase operation unit {e.g. block} contain invalid data, and if so, an erase operation may be performed on the block; if not, the block is not ready for erasure.  If a first page of a first block is invalidated, the garbage collection operation would erase the first block if all other pages of the first block are invalid; If a second page of a first file stored in a second block is invalidated, the garbage collection operation would not erase the second block if a second page of the second block is not invalid meeting the limitations of the claim).  

With respect to Claim 7, the combination of SONG and OLBRICH disclose the memory device of claim 1.
SONG further discloses wherein the first file contains first data less 10than a size of page, and the first data remains stored in the flash memory until the first data is merged with other data to form a TRIM operation aligned to the size of page to delete merged data (Fig 36; ¶[0182-0184] – valid sectors of Block 1 and Block 2 may be merged into Block 3 via merging invalidated blocks; Blocks 1 and 2 may then be erased by merge operation; ¶[0214] – when content of data in the storage device is deleted at the host, the host informs the storage device referred to as an invalidity command.  The invalidity command may be referred to as a file delete, TRIM, unwrite, or deletion command).  

With respect to Claim 9, the combination of SONG and OLBRICH disclose the memory device of claim 8.
SONG further discloses wherein when a first portion of the first data is stored in the first sub-page of the first page and the second sub-page 80of the first page does not store invalid data, at least a portion of the first data that is stored in the first memory region is not erased after the controller performs the erase operation in response to the request to delete the first file (¶[0119] – in response to a garbage collection operation {analogous to claimed ‘erase operation’}, a determination as to whether or not all read/write operation units {e.g. pages} in an erase operation unit {e.g. block} contain invalid data, and if so, an erase operation may be performed on the block; if not, the block is not ready for erasure.  If a first page of a first file stored in a block is invalidated and a second page of the block is also invalidated, the garbage collection operation would not erase the block if a third page of the block is not invalid meeting the limitations of the claim).
  
With respect to Claim 510, the combination of SONG and OLBRICH disclose the memory device of claim 8.
SONG further discloses wherein the first data remains stored in the flash memory until the first data is merged with other data to form a TRIM operation aligned to the size of page to delete merged data (Fig 36; ¶[0182-0184] – valid sectors of Block 1 and Block 2 may be merged into Block 3 via merging invalidated blocks; Blocks 1 and 2 may then be erased by merge operation; ¶[0214] – when content of data in the storage device is deleted at the host, the host informs the storage device referred to as an invalidity command.  The invalidity command may be referred to as a file delete, TRIM, unwrite, or deletion command).  

With respect to Claim 11, the combination of SONG and OLBRICH disclose the memory device of claim 8.
SONG further discloses wherein the controller perform the erase 10operation based on a mapping table that contains writing statement information on one or more page of the plurality of pages and/or based on a management table that contains writing statement information on each sub-page of at least one page of the plurality of pages (¶[0118] – a file deletion operation on a storage device beings by the device receiving address and data to be invalidated for one or more files via an Invalidity Command from a host; an FTL module may update a data structure such as the table of Fig 13 {‘management table’} which illustrates logical address to physical address mappings and a validity indicator {‘write state information’} of each data unit).  

With respect to Claim 1512, the combination of SONG and OLBRICH disclose the memory device of claim 11.
SONG further discloses a buffer configured to store the management table and/or the mapping table (Fig 12, Storage Device 5205 comprises Local Memory 5270 {‘buffer’} comprising Table 5285; ¶[0111] – Table 5285 may provide an indication of which pages contain invalid data).  
 
With respect to Claim 14, the combination of SONG and OLBRICH disclose the memory device of claim 8.
SONG further discloses wherein the controller performs the erase operation at an idle time when there is no request from the external device (¶[0239] – execution of invalidity processing may occur during an idle state).  

With respect to Claim 516, the combination of SONG and OLBRICH disclose the memory device of claim 15.
SONG further discloses wherein the controller perform the erase operation based on a mapping table that contains writing statement information on one or more memory region of the plurality of memory regions and/or based on a management table that contains writing statement information on each sub-region of at least one memory region of the plurality of memory regions (¶[0118] – a file deletion operation on a storage device beings by the device receiving address and data to be invalidated for one or more files via an Invalidity Command from a host; an FTL module may update a data structure such as the table of Fig 13 {‘management table’} which illustrates logical address to physical address mappings and a validity indicator {‘write state information’} of each data unit).

With respect to Claim 17, the combination of SONG and OLBRICH disclose the memory device of claim 16.
SONG further discloses wherein when a portion of the first file is stored in the first sub-region of the second memory region and the second sub-region of the second memory region does not contain invalid data, the erase operation is not performed on the second memory region and the management table keeps storing the 15writing statement information on the first sub-region of the second memory region until the erase operation is performed on the second memory region after all of the plurality of sub-regions of the second memory region contain invalid data (¶[0119] – in response to a garbage collection operation {analogous to claimed ‘erase operation’}, a determination as to whether or not all read/write operation units {e.g. pages} in an erase operation unit {e.g. block} contain invalid data, and if so, an erase operation may be performed on the block; if not, the block is not ready for erasure.  If a first page of a first file stored in a block is invalidated and a second page of the block is also invalidated, the garbage collection operation would not erase the block if a third page of the block is not invalid meeting the limitations of the claim).  

With respect to Claim 18, the combination of SONG and OLBRICH disclose the memory device of claim 16.
SONG further discloses a buffer configured to 20store the management table and/or the mapping table (Fig 12, Storage Device 5205 comprises Local Memory 5270 {‘buffer’} comprising Table 5285; ¶[0111] – Table 5285 may provide an indication of which pages contain invalid data).  

With respect to Claim 19, the combination of SONG and OLBRICH disclose the memory device of claim 15.
SONG further discloses wherein when a first portion of the first file is stored in the first sub-region of the first memory region and the second sub-region of the first memory region does not store invalid data, at least a portion of the first file 25that is stored in the first memory region is not erased after the controller performs the erase operation in response to the request to delete the first file (¶[0119] – in response to a garbage collection operation {analogous to claimed ‘erase operation’}, a determination as to whether or not all read/write operation units {e.g. pages} in an erase operation unit {e.g. block} contain invalid data, and if so, an erase operation may be performed on the block; if not, the block is not ready for erasure.  If a first page of a first file stored in a block is invalidated and a second page of the block is also invalidated, the garbage collection operation would not erase the block if a third page of the block is not invalid meeting the limitations of the claim).  

With respect to Claim 20, the combination of SONG and OLBRICH disclose the memory device of claim 15.
SONG further discloses wherein at least a portion of the first data stored in only a portion of sub-regions of the first memory region remains stored in 30the first memory region after the erase operation is performed in response to the request to delete the first data (¶[0119] – in response to a garbage collection operation {analogous to claimed ‘erase operation’}, a determination as to whether or not all read/write operation units {e.g. pages} in an erase operation unit {e.g. block} contain invalid data, and if so, an erase operation may be performed on the block; if not, the block is not ready for erasure.  If a first page of a first file stored in a block is invalidated, the garbage collection operation would not erase the block if a second page of the block is not invalid meeting the limitations of the claim), until all remaining sub-regions of the first memory region other than the only a portion of sub-regions storing the at least a portion of the first data store at 82least a portion of second data of one or more second files and then a request to delete the second data is received, and each sub-region of the first memory region stores either the at least a portion of the first data or the at least a portion of the second data (¶[0119] – in response to a garbage collection operation, a determination as to whether or not all read/write operation units {e.g. pages} in an erase operation unit {e.g. block} contain invalid data, and if so, an erase operation may be performed on the block; if not, the block is not ready for erasure.  If a first page of a first file stored in a block is invalidated and a second page is later invalidated {‘at least a portion of second data of one or more second files’}, the garbage collection operation would be able to erase the block if all pages are invalid meeting the limitations of the claim).
SONG and OLBRICH may not explicitly disclose wherein sub-regions of the first memory region store first data of a first file and second data of one or more second files.
However, SONG states at ¶[0111] that a flash memory may be organized into erase unit blocks comprising read/write unit pages wherein each page of a block may store valid or invalid data of a file which at least suggests the combination of SONG and OLBRICH’s block that each page of the block may be allocated to either a first file or a second file.  As such, with the suggestions asserted by SONG, it would have been obvious to one or ordinary skill in the art at the time of the invention to have taken into consideration SONG’s explicit teachings and suggestions to have been able to modify the combination of SONG’s explicit teachings and OLBRICH such that each page of the block is allocated to either a first file or a second file with a reasonable expectation of success.  A motivation for doing so would be to optimize the storage of the block such that if a file stored in a block does not consume the entire block, data from another block may occupy the remainder of the space of the block resulting in storage efficiency of the memory.

With respect to Claim 21, the combination of SONG and OLBRICH disclose the memory device of claim 1.
SONG further discloses wherein the first page is invalid only when all of the plurality of sub-pages of the first page are invalid (¶[0119] – in response to a garbage collection operation {analogous to claimed ‘erase operation’}, a determination as to whether or not all read/write operation units {e.g. pages} in an erase operation unit {e.g. block} contain invalid data, and if so, an erase operation may be performed on the block; if not, the block is not ready for erasure.  The erase operation unit may be considered ‘valid’ or ‘invalid’ based on whether or not an erase operation may be performed on it).

With respect to Claim 22, the combination of SONG and OLBRICH disclose memory device of claim 8.
SONG further discloses wherein the first page is invalid only when all of the plurality of sub-pages of the first page are invalid (¶[0119] – in response to a garbage collection operation {analogous to claimed ‘erase operation’}, a determination as to whether or not all read/write operation units {e.g. pages} in an erase operation unit {e.g. block} contain invalid data, and if so, an erase operation may be performed on the block; if not, the block is not ready for erasure.  The erase operation unit may be considered ‘valid’ or ‘invalid’ based on whether or not an erase operation may be performed on it).

With respect to Claim 23, the combination of SONG and OLBRICH disclose the memory device of claim 15.
SONG further discloses wherein the first memory region is invalid only when all of the plurality of sub-regions of the first memory region are invalid  (¶[0119] – in response to a garbage collection operation {analogous to claimed ‘erase operation’}, a determination as to whether or not all read/write operation units {e.g. pages} in an erase operation unit {e.g. block} contain invalid data, and if so, an erase operation may be performed on the block; if not, the block is not ready for erasure.  The erase operation unit may be considered ‘valid’ or ‘invalid’ based on whether or not an erase operation may be performed on it).

Allowable Subject Matter
Claim 13 is allowed over prior art.  Consistent with the PTAB decision rendered 26 August 2021 in parent application 13/283,866, prior art has not been found to explicitly disclose or render obvious a ‘two table’ limitation wherein write state information (WSI) is maintained using two separately managed tables when managing two management units.  The allowable claim listed recites “wherein the writing statement information on the first page in the mapping table is updated when the writing statement information on all sub-pages of the first page in the management table is updated” and thus is directed to management of flash memory requiring the ‘two table’ solution {‘mapping table’ managing WSI at the region level and ‘management table’ managing WSI at the sub-region level).
While Claim 13 is allowed over prior art, the claim is rejected due to the new matter issue introduced in the amendment presented in the response filed 28 June 2022.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure recite similar management of flash memories and manipulation of state tables in response to unwrite or erase operations.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137                                                                                                                                                                                                        
/RYAN BERTRAM/Primary Examiner, Art Unit 2137